Citation Nr: 1219835	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-48 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his active duty.

2.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R.  §§ 3.307(a)(3); 3.309(a).   

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

In the current appeal, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service acoustic trauma.  His DD 214 shows that his military occupational specialty (MOS) was that of an automobile mechanic and that he was stationed with an artillery unit in service.  Accordingly, in-service acoustic trauma is conceded.  In his January 2008 claim, the Veteran reported that his tinnitus began in service.  

The Veteran's service treatment records (STRs) include an enlistment examination in May 1969 that reported his hearing acuity in puretone thresholds.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
XXXX
-5
LEFT
5
-5
-5
XXXX
5

The Veteran's discharge examination in March 1972 also reported his hearing acuity in puretone thresholds.  These puretone thresholds, in decibels, are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
0
0
10
LEFT
15
0
0
0
5

The Veteran was afforded a VA audiological examination in April 2008.  At that time, testing results revealed nonorganic responses.  Thus, they were not reported.  The Veteran was counseled as to inconsistencies in testing and retested without significant improvement.  Speech thresholds got worse after reinstruction.  So, testing was terminated.  The examiner noted that the Veteran entered and exited military service with normal hearing with no significant detrimental change in hearing.  The record also showed that the Veteran left service and said that he had no hearing or ear problems.  [The Board observes that a review of the Veteran's STRs does not include such statement at discharge.  However, in his accompanying report of medical history for his enlistment examination in May 1969, the Veteran denied hearing loss.  The Board is unclear whether the examiner was mistakenly referring to the Veteran's entrance examination.]  It was the examiner's opinion, based on no change in hearing and the Veteran's statement that he had no ear problems at discharge, that it was not likely that the Veteran's claimed tinnitus was related to his military duty.

The Veteran submitted the results of a private audiological evaluation from A.B., Au.D., dated in October 2010.  At that examination, the Veteran reported that his MOS with an artillery unit exposed him to excessive noise and that noise came from the work that he had to do on the track howitzers.  He also stated that he worked as a mechanic on any wheeled vehicle and that the generators that were used were very loud and at a close range.  He was in Germany for about a year and had practice training maneuvers firing howitzers.  He stated that the noise from those guns was excessive.  Training exercises occurred usually monthly.  The Veteran reported that hearing protection was not provided-despite exposure to significant noise.  He described decreased hearing and tinnitus in service and noted that he did not report such problems to his superiors at that time.  

Following service, the Veteran worked as a sheet metal worker at a manufacturing company for about 36 years.  He was required to wear hearing protection.  He reported minimal occupational noise exposure and denied any recreational noise exposure.  His current complaint was tinnitus and decreased understanding.  Dr. A.B. noted that the Veteran's entrance examination revealed hearing within normal limits bilaterally.  His separation examination showed a mild hearing loss in the left ear and a decrease of 10 decibels at 4000 Hertz for the right ear.  Hearing examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  

Dr. A.B. noted that, although the Veteran's audiograms during active duty indicated hearing within normal limits, one should note the decline from entrance to separation.  It was documented in the histopathology literature that outer hair cell damage in the cochlea occurred prior to an individual ever showing a threshold shift on an audiogram.  It was Dr. A.B.'s professional opinion, based on the history provided and the results of that examination, that the Veteran's bilateral hearing loss and tinnitus were more likely than not related to his military noise exposure.  Dr. A.B. cited to medical treatises indicating that the cause of tinnitus could usually be determined by finding the cause of any coexisting hearing loss.  In the Veteran's particular case, Dr. A.B. believed that his tinnitus could as likely as not be attributed to the same etiology as his hearing loss--i.e., in-service noise exposure.  According to the American College of Occupation and Environmental Medicine, noise exposure without hearing protection could cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals.  

The Veteran was afforded a second VA examination in March 2011.  The Veteran reported his military noise exposure.  He also reported working in a factory for 38 years after service and that he used to hunt.  His tinnitus was constant and was first noticed in service.  Hearing examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  He was diagnosed with bilateral mild to moderate high frequency loss with excellent speech recognition.  The examiner noted that the Veteran's hearing acuity was normal at entrance and separation from service.  There was nothing in his STRs indicating complaints of hearing loss or tinnitus.  The Veteran had significant noise exposure post-service on the job and from recreational use of firearms.  It was the examiner's opinion that it was less likely as not that the Veteran's hearing loss and tinnitus were related to his military service.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  As discussed above, in-service acoustic trauma is conceded.  Furthermore, the evidence shows that the Veteran has a current bilateral hearing loss disability as defined by VA and tinnitus.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss disability and tinnitus.  

In finding that the evidence supports a nexus, the Board acknowledges the April 2008 VA examiner's negative nexus opinion regarding tinnitus and the March 2011 examiner's negative nexus opinion for both hearing loss and tinnitus.  However, both examiners failed to take into account the downward threshold shift in the Veteran's hearing acuity during service.  As shown above, the puretone thresholds at 1000 Hertz and 2000 Hertz show a worsening of the Veteran's hearing acuity bilaterally between the May 1969 enlistment examination and the March 1972 discharge examination.  Furthermore, the Veteran's hearing acuity in his right ear was shown to have worsened at 4000 Hertz and in his left ear at 500 Hertz.  Thus, notwithstanding the fact that the Veteran had hearing acuity that was within normal limits at service separation, the evidence does suggest a downward threshold shift in his hearing acuity.  

Additionally, with regards to the April 2008 VA examiner's negative nexus opinion for tinnitus, the examiner relied, in part, on records reportedly showing that the Veteran said that he had no ear problems at discharge.  However, in reviewing the Veteran's STRs, the Board has failed to find such statement.  Rather, in his accompanying report of medical history for the May 1969 entrance examination, the Veteran denied having hearing problems.  It is not clear from the record whether the examiner was mistakenly referring to the entrance examination medical history.  Regardless, to the extent that the examiner's opinion relies, in part, on such statement that cannot be found at the Veteran's discharge from service, the Board finds that such opinion lacks probative value.  

Furthermore, regarding the March 2011 opinion, the VA examiner opined that the Veteran had significant post-service noise exposure due to his civilian work and recreational hunting.  However, the Veteran reported to Dr. A.B. that he wore hearing protection at work and had minimal occupational noise exposure.  The March 2011 examiner did not appear to consider the Veteran's reports of wearing hearing protection post-service and lack of hearing protection in service.  Therefore, to the extent that the March 2011 VA examiner relies on post-service noise exposure in providing a negative nexus opinion, the Board finds that such opinion lacks probative value.  Additionally, contrary to the both VA examiners' opinions, the fact that the Veteran's service records are silent for any auditory complaints does not necessarily preclude a finding that the onset of the Veteran's bilateral hearing loss and tinnitus was in service.  

In this case, the Veteran has reported having hearing loss and tinnitus since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible.  Neither VA examiner took into account the Veteran's competent and credible reports of the onset of his bilateral hearing loss and tinnitus being in service and of a continuity of symptomatology since service.  Therefore, the Board finds the VA examiners' opinions lacking in probative value.

Moreover, the Board finds the positive nexus opinion from Dr. A.B. to be highly probative.  Dr. A.B. opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were related to his in-service noise exposure.  In providing a positive nexus opinion, Dr. A.B. noted the downward threshold shift in the Veteran's hearing acuity during service and cited to medical treatises to support the opinion.  Unlike the VA examiners, Dr. A.B. also took into account the Veteran's competent and credible reports regarding the onset of his bilateral hearing loss and tinnitus and of a continuity of symptomatology.  Furthermore, Dr. A.B. opined that the etiology of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  Therefore, Dr. A.B.'s opinion supports a finding that the Veteran's bilateral hearing loss and tinnitus are related to his conceded in-service acoustic trauma.  

Accordingly, in considering the in-service acoustic trauma, the downward threshold shift in the Veteran's hearing acuity shown in service, Dr. A.B.'s positive opinion, and the Veteran's competent and credible lay statements, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss and tinnitus that were incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss and tinnitus.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


